
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 73
        [MB Docket No. 18-43, RM-11797; DA 18-146]
        Radio Broadcasting Services; Connerville, Oklahoma
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:

          This document requests comments on a Petition for Rule Making filed by The Chickasaw Nation, proposing to amend the FM Table of Allotments, by allotting Channel 247A at Connerville, Oklahoma, as the first local Tribal-owned commercial service. A staff engineering analysis indicates that Channel 247A can be allotted to Connerville consistent with the minimum distance separation requirements of the Commission's rules. The reference coordinates are 34-25-00 NL and 96-43-53 WL with a site restriction of 9.40 km (5.84 miles) southwest of the community.
        
        
          DATES:
          Comments must be filed on or before May 29, 2018, and reply comments on or before June 13, 2018.
        
        
          ADDRESSES:
          Secretary, Federal Communications Commission, 445 Twelfth Street SW, Washington, DC 20554. In addition to filing comments with the FCC, interested parties should serve the petitioner as follows: The Chickasaw Nation, c/o John Crigler, Esq., Suite 200, Flour Mill Building, 1000 Potomac Street NW, Washington, DC 20007.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Adrienne Y. Denysyk, Media Bureau, (202) 418-2700.
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a synopsis of the Commission's Notice of Proposed Rule Making, MB Docket No. 18-43, adopted February 14, 2018, and released February 14, 2018. The full text of this Commission decision is available for inspection and copying during normal business hours in the FCC's Reference Information Center at Portals II, CY-A257, 445 Twelfth Street SW, Washington, DC 20554. The full text is also available online at http://apps.fcc.gov/ecfs/. This document does not contain proposed information collection requirements subject to the Paperwork Reduction Act of 1995, Public Law 104-13. In addition, therefore, it does not contain any proposed information collection burden “for small business concerns with fewer than 25 employees,” pursuant to the Small Business Paperwork Relief Act of 2002, Public Law 107-198, see 44 U.S.C. 3506(c)(4).
        Provisions of the Regulatory Flexibility Act of l980 do not apply to this proceeding.

        Members of the public should note that from the time a Notice of Proposed Rule Making is issued until the matter is no longer subject to Commission consideration or court review, all ex parte contacts are prohibited in Commission proceedings, such as this one, which involve channel allotments. See 47 CFR 1.1204(b) for rules governing permissible ex parte contacts.
        For information regarding proper filing procedures for comments, see 47 CFR 1.415 and 1.420.
        
          List of Subjects in 47 CFR Part 73
          Radio, Radio broadcasting.
        
        
          Federal Communications Commission.
          Nazifa Sawez,
          Assistant Chief, Audio Division, Media Bureau.
        
        Proposed Rules
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR part 73 as follows:
        
          PART 73—RADIO BROADCAST SERVICES
        
        1. The authority citation for part 73 continues to read as follows:
        
          Authority:
           47 U.S.C. 154, 303, 309, 310, 334, 336 and 339.
        
        
        2. Section 73.202(b), the Table of FM Allotments under Oklahoma, is amended by adding Connerville, Channel 247A to read as follows in alphabetical order:
        
          § 73.202 
           Table of Allotments.
          
          (b) Table of FM Allotments.
          
          
             
            
               
               
            
            
              
                Oklahoma
              
            
            
               
            
            
              *         *         *         *         *
            
            
              Connerville
              247A
            
            
               
            
            
              *         *         *         *         *
            
          
          
        
      
      [FR Doc. 2018-10056 Filed 5-10-18; 8:45 am]
       BILLING CODE 6712-01-P
    
  